Citation Nr: 1217024	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to service connection for skin cancer behind the right ear (claimed as skin condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2012, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for skin cancer behind the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record supports a finding that the Veteran's service-connected disabilities are of such severity as to preclude him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Further, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Id.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Appeals for Veterans Claims discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

As in all claims, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

In this case, the Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) rated as 30 percent disabling, shell fragment wound of the right buttock rated at 20 percent disabling, diabetes mellitus with erectile dysfunction rated at 20 percent disabling, peripheral neuropathy of the right lower extremity associated with diabetes mellitus rated at 10 percent disabling, peripheral neuropathy of the left lower extremity associated with diabetes mellitus rated at 10 percent disabling, and shell fragment wound of the left buttock rated as noncompensable.  The Veteran's combined evaluation for compensation of the above disabilities is 70 percent.

Significantly, under 38 C.F.R. § 4.16(a), the Board finds that the Veteran's service-connected diabetes mellitus and bilateral lower extremity peripheral neuropathy associated with diabetes mellitus are considered "one disability."  Indeed, the diabetes mellitus and bilateral lower extremity peripheral neuropathy associated with diabetes mellitus are disabilities resulting from common etiology.  In combination, these three service-connected disabilities result in one 40 percent combined disabling rating (combining the 30, 10, and 10 percent disability evaluations).  See 38 C.F.R.  § 4.25, Table I.

Based on the above, the Veteran has one disability ratable at 40 percent and sufficient additional disability to bring the combined rating to 70 percent or more.  As such, he is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

In April 2008, the Veteran underwent a VA examination of his joints.  With respect to his medical history including current complaints, the examiner noted that the Veteran had constant dull type pain in both hip areas with occasional burning sensation.  The examiner also indicated that the Veteran's activities of daily living were limited and his work was affected.  However, in contrast, in the same examination report, the examiner also opined that there was "no impairment of daily occupational activities due to his above condition", providing evidence against this claim.

The Veteran was also afforded a VA psychiatric examination in April 2008.  The examiner noted that the Veteran was an average student academically and graduated from high school in 1968.  He was drafted and entered the U.S. Army in May 1969.  At the time of the April 2008 examination, the Veteran was still employed.  However, the only assessment as to the effect of the Veteran's service-connected PTSD on his employment was the examiner's conclusion that the present symptom severity of PTSD was moderate impairment in social and occupational functioning.  Indeed, reflecting the above, the Veteran was assigned a GAF of 57.

Parenthetically, the GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Importantly, there is no VA examination report of record which includes a medical opinion as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation.

The record reflects that the Veteran was last employed in July 2008.  In a response to the RO's request for employment information, dated March 2009, the Veteran's last employer stated that the reason for the Veteran's termination of employment was "lack of duties performed."  They did not indicate whether the lack of duties performed was due to the Veteran's service-connected disabilities.

In September 2009, the Veteran underwent a private examination by a licensed psychologist, Dr. "E.T.," to evaluate his current psychosocial functioning and employability.  Dr. E.T. detailed the Veteran's extensive personal and employment history, specifically noting that the Veteran had a high school education and was most recently employed as a maintenance supervisor.  The Veteran's employment history included holding at least 30 jobs from 1971 (after separation from active service) to 2008.  This consisted of working in construction for the first 10 years followed by building maintenance and maintenance supervising.

In addition, Dr. E.T. indicated that the Veteran was fired from his most recent employment because he was unable to perform his job.  While the Veteran's job did not include manual labor with the exception of standing and walking, Dr. E.T. noted that this was very difficult due to the Veteran's service-connected peripheral neuropathy associated with diabetes.  Dr. E.T. concluded that in her professional opinion, the Veteran "does not possess any transferable skills to sedentary work."

Furthermore, after a comprehensive psychiatric examination, Dr. E.T. diagnosed the Veteran with chronic, delayed, and severe PTSD.  She assigned a GAF score of 45, reflecting serious impairment in social and occupational, including the inability to keep a job.  Ultimately, Dr. E.T. opined that "[b]ased on [the Veteran's] education, training, work history, and current level of symptoms related to PTSD, it is my professional opinion that he is not a viable rehabilitation candidate, nor is he capable of sustaining gainful work activity."

The Board has also reviewed the Veteran's documents from the Social Security Administration (SSA), from which he is receiving disability benefits for service-connected diabetes mellitus.  Indeed, the SSA disability determination indicated that the Veteran's disability began in July 2008, when he was fired from his most recent employment.

Parenthetically, the Board notes that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The Veteran's SSA records contain additional medical opinions regarding the Veteran's employability.  In March 2010, the Veteran underwent an examination by an internist, Dr. "L.R."  The Veteran's social and employment history were included in the examination report.  At that time, he was diagnosed with diabetes mellitus, well controlled, with peripheral neuropathy in both lower extremities.  Dr. L.R. concluded that "[f]rom the internist standpoint, it is felt that [the Veteran's] remaining physical capabilities are consistent with at least light and sedentary type of work-related activities."

The Veteran also underwent another psychiatric examination in March 2010 by a board certified psychiatrist, Dr. "I.Y."  An extensive history of illness and personal history was included in the examination report.  With respect to social functioning, Dr. I.Y. indicated that the Veteran does not do very well in this area as he does not like a crowd.  The Veteran reported that this feeling is worsening and is becoming increasingly harder for him to leave the house.

Based on the above and after a comprehensive psychiatric evaluation, Dr. I.Y. stated:

Although [the Veteran] has been able to work in the past despite his [PTSD] signs and symptoms, it would seem that these symptoms have increased especially in his anxiety and dysphoria because of his current physical problems and inability to work.  He is sad, which is a major obstacle, and that he cannot move around to work.

Dr. I.Y. ultimately assigned the Veteran a GAF of 45, reflecting serious impairment in social and occupational functioning, including the inability to keep a job.

Here, the record contains several medical statements (both favorable and unfavorable to the Veteran's claim), which address the effect of the Veteran's service-connected disabilities on his employability.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken all of the medical statements and opinions, both favorable and unfavorable to the Veteran's claim, into consideration and finds that the opinions provided by Dr. E.T. and Dr. I.Y. are more probative than the opinions provided by the various VA examiners and Dr. L.R.

Indeed, as mentioned above, the April 2008 examiner who evaluated the Veteran's joints provided an internally inconsistent opinion regarding whether the Veteran's service-connected right and left hip/buttock condition.  In the same examination report, the examiner stated that the Veteran's activities of daily living were limited and his work was affected while also opining that there was "no impairment of daily occupational activities due to his above condition."

In the April 2008 psychiatric examination, the examiner, also a psychologist, concluded that the Veteran's PTSD symptoms were only moderate and resulted in moderate impairment of occupational functioning.  At that time, however, the Veteran was still employed and the examiner did not have a complete employment history upon which to base his medical opinion.

While Dr. L.R. indicated that the Veteran's remaining physical capabilities would enable him to work in sedentary job, his opinion was based solely on the Veteran's physical limitations. 

In contrast, both Drs. E.T. and I.Y. indicated their knowledge of the Veteran's extensive personal and employment history, including that the Veteran was fired from his most recent job due to an inability to perform his duties, and both conducted comprehensive psychiatric evaluations.  Their medical opinion evidence was based on their expert, personal examination of the Veteran and their specialized knowledge and skill in analyzing the data, including the Veteran's most recent employment history.  In short, Dr. E.T. and Dr. I.Y. provided medical opinions favorable to the Veteran's claim for a TDIU with a detailed rationale for their medical conclusions, supported by their expertise and experience.  As such, their medical opinions are more probative than the opinions given by the VA examiners and Dr. L.R.

Moreover, the Veteran has remained consistent in his statements throughout the period on appeal.  He has repeatedly alleged that his service-connected disabilities, specifically his PTSD, diabetes mellitus, and peripheral neuropathy, have rendered him unable to secure substantially gainful employment.  See hearing transcript at 3-4.  Indeed, his statements are consistent with the medical findings of Dr. E.T. and I.Y.

For the reasons and bases set forth above, the Board finds that the most probative medical opinions of record indicates that the Veteran's service-connected disabilities, alone, are sufficiently severe to render the Veteran unemployable, and that entitlement to a TDIU is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to a TDIU is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In a submission dated September 2009, the Veteran's representative clearly stated that the purpose of the document was in lieu of VA Form 21-4138, "NOTICE OF DISAGREEMENT WITH VA DECISION DATED AUGUST 25, 2009."  The issues adjudicated in the August 2009 rating decision included the issues of entitlement to a TDIU (addressed in the Board decision above) and entitlement to service connection for skin cancer behind the right ear.  

Parenthetically, the Board notes that in his statement, ostensibly sent simultaneously with his representative's submission, the Veteran only discussed arguments specific to his claim of entitlement to a TDIU.  Regardless, his representative's submission clearly reflected an intention to disagree with both issues adjudicated in the August 2009 rating decision.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

As such, the Board finds that the Veteran timely submitted a notice of disagreement in September 2009 as to the issue of entitlement to service connection for skin cancer behind the right ear adjudicated in the August 2009 rating decision.  A statement of the case has not been issued regarding this claim.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Given that the Board has granted a TDIU, the Veteran and his representative may wish to consider withdrawing this claim, in writing.  However, until the Veteran withdraws this claim, the Board must proceed with this case.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case on the issue of entitlement to service connection for skin cancer behind the right ear.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


